FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

APRIL REDDING, legal guardian of       
minor child,
                Plaintiff-Appellant,
                v.                           No. 05-15759
SAFFORD UNIFIED SCHOOL DISTRICT
#1; KERRY WILSON, husband; JANE               D.C. No.
                                           CV-04-00265-NFF
DOE WILSON, wife; HELEN ROMERO,
                                              OPINION
wife; JOHN DOE ROMERO, husband;
PEGGY SCHWALLIER, wife; JOHN
DOE SCHWALLIER, husband,
             Defendants-Appellees.
                                       
        Appeal from the United States District Court
                 for the District of Arizona
         Nancy Fiora, Magistrate Judge, Presiding

                  Argued and Submitted
              March 8, 2007—Tempe, Arizona

                 Filed September 21, 2007

  Before: Michael Daly Hawkins, Sidney R. Thomas, and
           Richard R. Clifton, Circuit Judges.

                 Opinion by Judge Clifton;
                 Dissent by Judge Thomas




                            12853
                  REDDING v. SAFFORD USD #1            12857
                        COUNSEL

Bruce G. Macdonald, G. Todd Jackson (argued), McNamara,
Goldsmith, Jackson & Macdonald, P.C., Tucson, Arizona, for
the plaintiff-appellant.

Matthew W. Wright (argued), David K. Pauole, Holm,
Wright, Hyde & Hays, P.L.C., Phoenix, Arizona, for the
defendants-appellees.


                         OPINION

CLIFTON, Circuit Judge:

   Plaintiff-Appellant Savana Redding, a minor, by her
mother and legal guardian, appeals from the district court’s
order entering summary judgment in favor of Defendants
Kerry Wilson, Helen Romero, Peggy Schwallier, and the Saf-
ford Unified School District, in this 42 U.S.C. § 1983 action
for monetary damages. Redding alleges that Defendants vio-
lated her Fourth Amendment rights by conducting a warrant-
less search of her person during school hours and on school
premises. Because we conclude that Defendants did not vio-
late Redding’s Fourth Amendment rights, we affirm the dis-
trict court’s order.

I.   Background

   A few years ago, Safford Middle School in Safford, Ari-
zona, adopted a policy prohibiting the “nonmedical use, pos-
session, or sale of drugs on school property or at school
events.” The term “drugs” is defined by the policy as includ-
ing, but not limited to: (1) “[a]ll dangerous controlled sub-
stances prohibited by law,” (2) “[a]ll alcoholic beverages,”
and (3) “[a]ny prescription or over-the-counter drug, except
those for which permission to use in school has been grant-
12858               REDDING v. SAFFORD USD #1
ed.” Although it is not entirely clear from the record, it
appears that the school implemented this policy in response to
a prior incident, in which a student brought a prescription
drug to school and distributed it to classmates, one of whom
became seriously ill and was hospitalized.1

   On August 22, 2003, Safford Middle School held a dance
to commemorate the beginning of a new school year. During
the dance, several staff members from the school noticed “un-
usually rowdy behavior” from a small group of students,
including Redding, who was then thirteen years old and enter-
ing eighth grade, and her friend Marissa. The staff members
also detected the smell of alcohol coming from that group.
Later that evening, staff members found a bottle of alcohol
and a package of cigarettes in the girls’ restroom. No official
action was taken against any of the students at that time.

   On October 1, 2003, Jordan, another student at Safford
Middle School, along with his mother, requested a meeting
with Principal Robert Beeman and Vice Principal Kerry Wil-
son. During the meeting, Jordan’s mother explained that a few
nights before, Jordan had become violent with her and was
sick to his stomach. Jordan claimed that the incident occurred
after he had taken some pills a classmate had given him. Jor-
dan went on to inform Beeman and Wilson that certain stu-
dents were bringing drugs and weapons to school. He then
gave the administrators detailed accounts regarding the
actions of several students, including Redding. Specifically,
Jordan informed Beeman and Wilson that Redding had served
  1
   Defendant Wilson alleged in his affidavit that Safford Middle School
suffers from a “history of problems with students using and distributing
prohibited and illegal substances on campus.” In her affidavit, Redding
disputed this allegation. Because this is an appeal from an order granting
summary judgment to Defendants, we accept Redding’s version of dis-
puted facts as true. See Drummond v. City of Anaheim, 343 F.3d 1052,
1054 n.1 (9th Cir. 2003).
                     REDDING v. SAFFORD USD #1                      12859
alcohol to her classmates at a party she hosted at her home
prior to the dance in August.2

   On the morning of October 8, 2003, Jordan again asked to
meet with Vice Principal Wilson. During the meeting, Jordan
handed Wilson a white pill and said that Marissa had given
it to him and that a group of students were planning to take
pills at lunch. Upon learning this information, Wilson took the
pill to Peggy Schwallier, the school nurse, and asked her to
identify it. Schwallier identified it as “Ibuprofen 400 mg,” a
pill available only by prescription.

   Based on this information, Wilson went to Marissa’s class-
room and asked Marissa to collect her belongings and accom-
pany him to his office. As Marissa got up to comply, Wilson
noticed a black planner lying on the desk next to hers. Wilson
asked Marissa whether the planner belonged to her and
Marissa said no. Wilson nevertheless picked up the planner
and handed it to a teacher, who promised that he would
attempt to find the owner. Soon thereafter, the teacher discov-
ered that the planner contained knives, lighters, a cigarette,
and a permanent marker. He promptly communicated this
information to Wilson.

   Wilson escorted Marissa back to his office and invited
Helen Romero, an administrative assistant, to come in to
observe. In Romero’s presence, Wilson asked Marissa to turn
out her pockets and open her wallet. Marissa did so, produc-
ing one blue pill, several white pills, and a razor blade. The
blue pill was later identified as “Naprosyn 200 mg,” an over-
the-counter drug used to treat pain and inflammation. Wilson
asked Marissa where the blue pill had come from, and
  2
    In her affidavit, Redding admitted that she hosted a small get-together
at her house prior to the dance, but denied serving alcohol. According to
Redding, “[t]he only beverage served at the gathering was soda.” We
accept Redding’s version of this disputed fact. See Drummond, 343 F.3d
at 1054 n.1.
12860             REDDING v. SAFFORD USD #1
Marissa replied: “I guess it slipped in when she gave me the
IBU 400s.” When Wilson asked “who is she?,” Marissa
responded, “Savana Redding.” Wilson then questioned
Marissa about the black planner. Marissa denied ownership of
the planner and claimed she had no knowledge of its contents.

   At this point, Wilson asked Romero to take Marissa into
the nurse’s office and conduct a search of Marissa’s person
and clothing for pills. Romero complied. She took Marissa
into the nurse’s office and closed the door, which locked auto-
matically. She then invited school nurse Schwallier to
observe. In Schwallier’s presence, Romero asked Marissa to:
(1) remove her shoes and socks, (2) lift up her shirt and pull
out her bra band, and (3) take off her pants and pull out the
elastic of her underwear. Marissa complied with each request.
The search of Marissa’s person and clothing did not yield any
more pills, and as soon as the search was over, Romero
returned Marissa’s clothes and permitted her to get dressed.

   While Romero and Schwallier searched Marissa, Wilson
retrieved Redding from her classroom and asked her to
accompany him to his office. When they arrived, Wilson first
admonished Redding about the importance of telling the truth.
After Redding assured Wilson that she would be truthful, Wil-
son showed Redding the black planner he had found near
Marissa’s desk. Redding acknowledged that the planner
belonged to her but claimed that she had lent it to Marissa
several days earlier to help Marissa hide some things from her
parents. Redding denied having any knowledge of the plan-
ner’s contents.

   Wilson then showed Redding the pills he had seized from
Marissa and asked her what she could tell him about them.
After Redding denied having knowledge of the pills, Wilson
told Redding that he had received a report that she had been
passing the pills out to her classmates and asked Redding if
she would object to being searched. Redding denied bringing
pills to school, denied distributing pills to her classmates, and
                   REDDING v. SAFFORD USD #1               12861
told Wilson that she did not mind being searched. Wilson then
invited Romero into his office, and together, they conducted
a search of Redding’s backpack. After the search proved fruit-
less, Wilson asked Romero to take Redding into the nurse’s
office and conduct a search of her person. Romero complied.

   Romero took Redding into the nurse’s office and again
invited Schwallier to observe. At the time of the search, Redd-
ing was wearing “stretch pants without pockets and a T-shirt
without pockets.” In Schwallier’s presence, Romero asked
Redding to: (1) remove her jacket, shoes, and socks, (2)
remove her pants and shirt, (3) pull her bra out and to the side
and shake it, exposing her breasts, and (4) pull her underwear
out at the crotch and shake it, exposing her pelvic area. The
search did not produce any pills. Immediately after it had con-
cluded, Defendants returned Redding’s clothes and allowed
her to get dressed. At no point during the search did either
Schwallier or Romero touch Redding. Prior to the search, no
attempt was made to contact Redding’s mother.

   Redding subsequently brought this 42 U.S.C. § 1983 action
against Wilson, Romero, Schwallier, and the Safford Unified
School District. She alleges that Defendants’ search of her
person violated her Fourth Amendment rights. Defendants
moved for summary judgment, arguing that they did not vio-
late Redding’s constitutional rights, and that even if they did,
they were entitled to qualified immunity because the law was
not “clearly established” at the time the search took place. See
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The district
court granted Defendants’ motion for summary judgment,
holding that Defendants did not violate Redding’s Fourth
Amendment rights because their search of Redding’s person
was both justified at its inception and permissible in its scope.
See New Jersey v. T.L.O., 469 U.S. 325, 341 (1985). Redding
timely appealed from the district court’s order.

II.   Discussion

  We review de novo the district court’s grant of summary
judgment. Rivera v. Philip Morris, Inc., 395 F.3d 1142, 1146
12862             REDDING v. SAFFORD USD #1
(9th Cir. 2005). In doing so, “we view the evidence in the
light most favorable to . . . the non-moving party, and accept
the version of all disputed facts most favorable to [that
party].” Drummond v. City of Anaheim, 343 F.3d 1052, 1054
n.1 (9th Cir. 2003).

   [1] The fundamental principle that “students do not ‘shed
their constitutional rights . . . at the schoolhouse gate’ ” is
beyond reasonable dispute. Morse v. Frederick, 127 S. Ct.
2618, 2622 (2007) (quoting Tinker v. Des Moines Indep.
Cmty. Sch. Dist., 393 U.S. 503, 506 (1969)). At the same
time, the Supreme Court has admonished us that “the consti-
tutional rights of students in public school are not automati-
cally coextensive with the rights of adults in other settings”
and that “the rights of students must be applied in light of the
special characteristics of the school environment.” See id. (cit-
ing Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675, 682
(1986); Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 266
(1988)) (internal quotation marks omitted). It is in this context
that we evaluate the constitutionality of the challenged search.

   [2] The search of Redding’s person was conducted by pub-
lic school officials and took place during school hours and on
school premises. The validity of the search is, therefore, gov-
erned by New Jersey v. T.L.O., 469 U.S. 325 (1985). In that
case, the Supreme Court held that the Fourth Amendment’s
protection against unreasonable searches and seizures
extended to searches of students by public school officials and
set forth the constitutional standard for adjudging the “reason-
ableness” of such searches. See id. at 333-37, 341-43; see also
Bd. of Educ. v. Earls, 536 U.S. 822, 828 (2002) (“We must
. . . review the School District’s [search policy] for ‘reason-
ableness,’ which is the touchstone of the constitutionality of
a governmental search.”). According to the Court, the search
of a student by a public school official is reasonable under the
Fourth Amendment if it is both: (1) “justified at its inception,”
and (2) “reasonably related in scope to the circumstances
which justified the interference in the first place.” T.L.O., 469
                  REDDING v. SAFFORD USD #1                12863
U.S. at 341 (citing Terry v. Ohio, 392 U.S. 1, 20 (1968))
(internal quotation marks omitted). Under T.L.O., a search is
justified at its inception if there are “reasonable grounds for
suspecting that the search will turn up evidence that the stu-
dent has violated or is violating either the law or the rules of
the school.” Id. at 341-42. A search is permissible in its scope
if “the measures adopted are reasonably related to the objec-
tives of the search and not excessively intrusive in light of the
age and sex of the student and the nature of the infraction.”
Id. at 342.

  We agree with the district court that Defendants’ search of
Redding satisfied both of the T.L.O. criteria.

  1.   The Search was Justified at its Inception

   [3] Based on the information available to them, Defendants
had “reasonable grounds” for suspecting that the search of
Redding’s person would turn up evidence that Redding had
“violated or [was] violating either the law or the rules of the
school.” See T.L.O., 469 U.S. at 341-43. At the time Defen-
dants searched Redding, they had several key pieces of infor-
mation tying her to the possession and distribution of pills in
violation of school policy. Earlier that morning, Jordan told
Vice Principal Wilson that Marissa possessed pills, had dis-
tributed at least one of those pills to Jordan, and planned to
get together with a group of students to take pills at lunch.
Wilson discovered pills on Marissa’s person during his search
of her pockets and wallet. Marissa then volunteered that she
had gotten the pills from Redding.

   [4] While decisional law from this circuit is sparse, other
circuits have held that students who provide information
implicating other students in illegal or otherwise prohibited
activities are tantamount to “informants,” and have used case
law from the criminal context to determine the circumstances
under which such students’ “tips” could give rise to reason-
able suspicion sufficient to justify a search. See, e.g., Phaneuf
12864             REDDING v. SAFFORD USD #1
v. Fraikin, 448 F.3d 591, 597-99 (2d Cir. 2006); Williams v.
Ellington, 936 F.2d 881, 888 (6th Cir. 1991) (“We can corre-
late the allegations of a student, implicating a fellow student
in unlawful activity, to the case of an informant’s tip.”).

   In Phaneuf, for example, the Second Circuit held that a stu-
dent informant’s allegation regarding another student’s mari-
juana possession, while warranting “additional inquiry and
investigation,” failed to justify the ensuing search of the sus-
pected student’s person. Phaneuf, 448 F.3d at 598-99. The
court noted that while the student informant made the tip
“face-to-face,” claimed that her knowledge was based on a
“direct conversation” with the plaintiff, and gave “relatively
specific” information, her tip was nevertheless inadequate
because there was no concrete evidence of her reliability, and
the defendants had failed to make any effort to “investigate,
corroborate, or otherwise substantiate [the tip] prior to order-
ing the strip search.” Id. at 598.

   [5] By contrast, in Williams, the Sixth Circuit held that a
student informant’s tip sufficed to justify the ensuing search
of another student’s person. 936 F.2d at 889. In that case, the
court recognized that “[w]hile there is concern that students
will be motivated by malice and falsely implicate other stu-
dents in wrongdoing,” it noted that the defendant in Williams
had “carefully questioned [the student informant] about any
improper motive for making the allegations, and was satisfied
none existed.” Id. at 888-89. In addition, the court pointed out
that there was at least some independent evidence, separate
and apart from the student’s tip, that could have led the defen-
dant to “reasonably suspect [the plaintiff of] concealing evi-
dence of illegal activity on her person.” Id. at 889.

   [6] The instant case is more analogous to the circumstances
of Williams. Like the defendant in that case, Wilson did not
order the search of Redding’s person based solely on an
uncorroborated tip. Cf. Phaneuf, 448 F.3d at 598
(“[Defendant’s] acceptance of one student’s accusatory state-
                  REDDING v. SAFFORD USD #1                12865
ment to initiate a highly intrusive search of another student —
with no meaningful inquiry or corroboration — concerns
us.”); see also id. at 598-99 (“While [an] uncorroborated tip
no doubt justified additional inquiry and investigation by
school officials, we are not convinced that it justified a step
as intrusive as a strip search.”). To the contrary, he made dili-
gent efforts to “investigate, corroborate, or otherwise substan-
tiate [the tip]” prior to ordering the search. Cf. id. at 598.
Upon receiving Jordan’s tip, which was given face-to-face,
Wilson took reasonable steps to investigate Marissa, whom
Jordan had implicated. See United States v. Salazar, 945 F.2d
47, 50-51 (2d Cir. 1991) (“[A] face-to-face informant must,
as a general matter, be thought more reliable than an anony-
mous . . . tipster, for the former runs the greater risk that he
may be held accountable if his information proves false.”). He
interviewed Marissa, asked her a number of in-depth ques-
tions regarding the pills, and conducted a search of her person
and belongings. After Wilson discovered pills, Marissa imme-
diately attributed them to Redding. Even then, Wilson still
refrained from immediately conducting a search of Redding’s
person. To the contrary, he questioned Redding about her
knowledge of the pills and her ownership of the black plan-
ner. It was only after Redding had acknowledged ownership
of the planner, acknowledged her friendship with Marissa,
and conceded that she had, in fact, lent her planner to Marissa
with the express purpose of helping Marissa hide contraband
from her parents, that Wilson proceeded to order the chal-
lenged search.

  [7] There was also sufficient evidence to support Jordan’s
and Marissa’s veracity. Jordan’s tip was substantially corrob-
orated by Defendant Wilson’s subsequent investigation of
Marissa. See Phaneuf, 448 F.3d at 597 (noting that an infor-
mant whose information is corroborated by independent
investigation tends to be more reliable because “an informant
who is right about some facts is more likely to be right about
others”). Jordan’s primary complaint was that Marissa pos-
sessed pills and had distributed at least one of the pills to him.
12866             REDDING v. SAFFORD USD #1
During the ensuing search of Marissa, Wilson did, in fact,
find pills on Marissa’s person.

   [8] Ample facts supported Marissa’s veracity as an infor-
mant, as well. It is undisputed that school employees had wit-
nessed Redding and Marissa socializing with the same group
of friends, and presumably with each other, at the August
school dance. Redding also acknowledged a friendship
between Marissa and herself during her interview with Wil-
son. Finally, and perhaps most significantly, during that same
interview, Redding conceded to Wilson that she had lent
Marissa her planner to help Marissa conceal contraband from
her parents. The girls’ friendship and prior interactions made
Marissa’s accusations against Redding credible, and Wilson
acted reasonably in relying upon those accusations in justify-
ing his further investigation, and ultimate search, of Redding.

   [9] Finally, we note that there was at least some indepen-
dent evidence, separate and apart from Jordan’s and Marissa’s
respective tips, that supported Defendants’ suspicion that
Redding was involved with the pills. Jordan had previously
informed Wilson that Redding distributed alcohol to her class-
mates at her home prior to a school dance in August. As pre-
viously discussed, we accept Redding’s version of the
disputed fact as true and assume, for purposes of this appeal,
that Redding did not, in fact, serve alcohol at that party. But
the fact that Jordan so informed the school officials was not
disputed, and Redding has failed to show that this allegation,
“even if untrue, w[as] not made or that [Defendants] could not
reasonably believe [it] to be true.” Cornfield v. Consol. High
Sch. Dist. No. 230, 991 F.2d 1316, 1323 (7th Cir. 1993).
While this allegation, in itself, would not have been enough
to justify Defendants’ subsequent search of Redding, it was a
relevant factor which the school officials were entitled to take
into account. See Phaneuf, 448 F.3d at 599 (“A student’s past
history of drug use can be a factor adding to the mix in a
school official’s decision to conduct a strip search.”).
                 REDDING v. SAFFORD USD #1               12867
  [10] Accordingly, we conclude that the district court did
not err in holding Defendants’ search of Redding’s person to
be justified at its inception.

  2.   The Search was Permissible in Scope

   [11] Under the T.L.O. framework, the search of a student
by a public school official must also be permissible in its
scope. See 469 U.S. at 341-42. A search is permissible in its
scope if “the measures adopted are reasonably related to the
objectives of the search and not excessively intrusive in light
of the age and sex of the student and the nature of the infrac-
tion.” Id. at 342.

   [12] As to scope of search, courts have looked to a number
of factors. Many have considered, for example, the impor-
tance of the governmental interest at stake. Compare Corn-
field, 991 F.2d at 1322-23 (upholding strip search aimed at
finding drugs); Williams, 936 F.2d at 887 (accord), with
Beard v. Whitmore Lake Sch. Dist., 402 F.3d 598, 605 (6th
Cir. 2005) (invalidating strip search aimed at finding stolen
money and noting that “a search undertaken to find money
serves a less weighty governmental interest than a search
undertaken for items that pose a threat to the health or safety
of students, such as drugs or weapons”). Others have consid-
ered the size of the contraband to be found. See Williams, 936
F.2d at 887 (“Defendants were not unreasonable, in light of
the item sought . . . a small vial containing suspected narcot-
ics, . . . in conducting a search so personally intrusive in
nature.”). Some have also considered the physical setting and
circumstances surrounding a search in determining the
search’s overall reasonableness. See, e.g., Cornfield, 991 F.2d
at 1323; Singleton v. Bd. of Educ., 894 F. Supp. 386, 391 (D.
Kan. 1995). We assess each of these factors in turn and con-
clude that, under the facts of this case, Defendants’ search of
Redding’s person was permissible.

  [13] We begin by assessing the importance of the govern-
mental interest at stake: barring the unauthorized use of pre-
12868             REDDING v. SAFFORD USD #1
scription drugs on school premises. While the inherent risks
posed by prescription drugs, particularly ibuprofen, may not
be as grave as the risks posed by the illegal substances at issue
in some of the other cases, see, e.g., Cornfield, 991 F.2d at
1322, it cannot be denied that prescription drugs have the
potential to do great harm if misused. Wilson was specifically
informed by Schwallier, the school nurse, that the pill in ques-
tion was available only by prescription and thus had reason to
take its potential distribution to other students seriously. Put
more broadly, Defendants had a strong interest both in safe-
guarding students entrusted to their care from the harm posed
by the misuse of prescription drugs and in enforcing the
school’s official policy, which prohibited the use, possession,
and distribution of such drugs without permission. In addition,
because Defendants had experienced at least one prior inci-
dent involving the misuse of prescription drugs, had recently
been told that Jordan had become violent and sick to his stom-
ach after taking pills given to him by a classmate, and were
told that other students were planning to take pills together,
they had good reason to be extra vigilant in monitoring the
drugs’ unauthorized use. The first factor, therefore, favors
Defendants.

   [14] Next, we turn to the size of the contraband to be found.
This factor favors Defendants, as well. In Williams, the Sixth
Circuit held that because school administrators were search-
ing for “a small vial containing suspected narcotics,” their
“personally intrusive” search of the suspected student’s per-
son was not unreasonable. 936 F.2d at 887. Here, Defendants
were similarly searching Redding for something small: pills.
Moreover, they searched Redding’s person only after receiv-
ing reliable information that Redding had pills, failing to find
the pills in Redding’s backpack, and observing that she was
wearing clothes without pockets. Cf. id. (noting that “[a]fter
[the student’s] locker and purse were searched, it was reason-
able for [the defendant] to suspect the girl may be concealing
the contraband on her person”). In light of these factors, we
hold that Defendants did not exceed the permissible scope of
                  REDDING v. SAFFORD USD #1                 12869
the search when they asked Redding to remove her clothing
and conducted a search of her person.

   [15] Finally, we conclude that Defendants administered the
search in a reasonable manner. The search of Redding’s per-
son was conducted by two employees who were of the same
gender as Redding, and the search took place in the privacy
of the school nurse’s office with the door securely locked. Cf.
Beard, 402 F.3d at 606 (noting that “[t]he fact that the
search[ ] . . . did not occur in the presence of only school offi-
cials, but rather in the presence of other students, . . . supports
the conclusion that the search[ ] w[as] unreasonable”). Redd-
ing was not physically touched in any way during the search,
and she was not asked to remove her bra or underwear. Fur-
thermore, Defendants returned Redding’s clothing and per-
mitted her to get dressed as soon as the search was over. See,
e.g., Cornfield, 991 F.2d at 1323 (upholding a search under
similar conditions); Singleton, 894 F. Supp. at 391 (accord).
Under those facts, we cannot say that Defendants’ search of
Redding’s person exceeded the permissible scope prescribed
by the Supreme Court in T.L.O.

   In a related vein, Redding argues that Defendants’ search
of her person exceeded its permissible scope because Defen-
dants failed to utilize the least restrictive means possible. Spe-
cifically, Redding argues that Defendants did not contact
Redding’s mother prior to conducting the search or have
Redding remove her clothing behind a screen. The Supreme
Court has repeatedly held, however, that “reasonableness”
under the Fourth Amendment does not require adherence to
the least restrictive means. In rejecting a similar argument in
Board of Education v. Earls, 536 U.S. 822 (2001), for exam-
ple, the Court emphasized: “[R]easonableness under the
Fourth Amendment does not require employing the least
intrusive means, because ‘the logic of such elaborate less-
restrictive-alternative arguments could raise insuperable barri-
ers to the exercise of virtually all search-and-seizure pow-
ers.’ ” Id. at 837 (quoting United States v. Martinez-Fuerte,
12870                REDDING v. SAFFORD USD #1
428 U.S. 543, 556-57 (1976)) (internal alteration omitted); see
also Vernonia Sch. Dist. 47J v. Acton, 515 U.S. 646, 663
(1995) (“We have repeatedly refused to declare that only the
‘least intrusive’ search practicable can be reasonable under
the Fourth Amendment.”). Because Redding’s argument in
this respect has already been considered and rejected by the
Supreme Court, we decline to credit it here.

III.    Conclusion

  [16] We conclude that Defendants’ warrantless search of
Redding’s person during school hours and on school premises
did not violate Redding’s Fourth Amendment rights. Accord-
ingly, we affirm the order of the district court granting sum-
mary judgment in favor of Defendants.

   AFFIRMED.



THOMAS, Circuit Judge, dissenting:

   I must respectfully part company from my friends in the
majority. As we have said “[i]t does not require a constitu-
tional scholar to conclude that a nude search of a thirteen-
year-old child is an invasion of constitutional rights of some
magnitude. More than that: it is a violation of any known
principle of human dignity.” Calabretta v. Floyd, 189 F.3d
808, 819 (9th Cir. 1999) (internal quotation marks omitted).

  Thirteen-year-old Savana Redding, an honor roll student
with no prior disciplinary problems, was required to strip,
exposing her breasts and pubic area, in a fruitless search for
— at worst — prescription strength ibuprofen.1 Savana had no
  1
    The school makes much of the fact that the ibuprofen tablets were
“prescription strength.” However, the policy upon which the school relies
for justifying the strip search specifically includes over-the-counter medi-
                     REDDING v. SAFFORD USD #1                       12871
history of drug involvement of any type, nor was she alleged
to have any connection to illegal drug distribution. Rather,
school officials based their actions entirely on uncorroborated
statement by a student that Savana had given her a few ibu-
profen tablets. The school officials did not suspect that the
pills were something other than ibuprofen. The nurse recog-
nized the pill immediately as an ibuprofen tablet. At no point
did the school officials ask Savana’s mother to be present for
the search, nor did they permit Savana to call her mother or
any other relative during her two and a half hour detention.
School officials discovered nothing in the search. Given these
circumstances, I would hold that the unwarranted intrusion on
Savana’s privacy violated the Fourth Amendment.

   The majority and I agree that the proper standard for evalu-
ating the constitutionality of the search is dictated by New
Jersey v. T.L.O., 469 U.S. 325 (1985). In applying this stan-
dard, the majority holds that the strip search of Savana was
(1) “justified at its inception” and (2) “reasonably related in
scope to the circumstances which justified the interference in
the first place.” T.L.O., 469 U.S. at 341 (citing Terry v. Ohio,
392 U.S. 1, 20 (1968)) (internal quotation marks omitted). I
disagree on both counts.

   School officials may have had sufficient information to per-
form some kind of search of Savana for prescription-strength
ibuprofen. There is little question that a search of Savana’s
backpack and her pockets would be constitutionally permissi-
ble, given that Savana’s friend and classmate Marissa had

cations. There is nothing in the record to indicate that Savana was being
strip searched because the ibuprofen was “prescription strength.” Rather,
the record seems to indicate that school was just searching for generic
“pills.” The “prescription strength” tablet was 400 mg; the over-the-
counter tablets, marketed as Advil or Motrin are 200 mg. In any case,
Savana has consistently denied that the pills were hers, and the school
does not contend that the pills possessed by the other student were, in fact,
Savana’s.
12872                REDDING v. SAFFORD USD #1
reported that Savana had provided her with the ibuprofen. But
the appropriate inquiry is whether a strip search was justified
at its inception. See, e.g., Phaneuf v. Fraikin, 448 F.3d 591,
597-600 (2d Cir. 2006); Cornfield v. Consolidated High Sch.
Dist., 991 F.2d 1316, 1321 (7th Cir. 1993).

   The only credible connection between Savana and an
impending distribution of prescription-strength ibuprofen was
Marissa’s statement that Savana had provided her with the
pills found on her person. However, our sister circuits have
concluded — properly in my view — that student tips alone
are insufficient to support a constitutionally permissible strip
search. See Phaneuf, 448 F.3d at 598-99 (“While the uncor-
roborated tip no doubt justified additional inquiry and investi-
gation by school officials, we are not convinced that it
justified a step as intrusive as a strip search.”); Williams v.
Ellington, 936 F.2d 881, 888 (6th Cir. 1991). To overcome
this legal difficulty, the school attempts to additionally justify
the search on the basis that (1) Jordan falsely reported that
Savana, several months prior, had a party at her home at
which alcohol was served; (2) Savana admitted to owning a
planner — later discovered to contain cigarettes, lighters, and
a knife — that she had given to her friend Marissa.2 The
school does not explain how this information sufficiently cor-
roborates and supports a strip search for pills. Indeed, the Sec-
ond Circuit recently held that violation of a school’s tobacco
policy cannot be the basis of a strip search for another drug.
Phaneuf, 448 F.3d at 599-600; see also Cornfield, 991 F.2d
at 1321 (“ ‘Justified at its inception’ in the present context
does not mean that a school administrator has the right to
  2
    As I noted earlier, Savana has consistently denied, both to the school
officials, and to the court under penalty of perjury, that she supplied the
pills to Marissa. She affirmatively declared that she had never brought pre-
scription pills to school and had never given any pills to any student. She
denies that any of the objects found in the planner were hers. She affirma-
tively alleges that she knows that the objects were owned by Marissa. She
denies that alcohol was served at her house, and the school has essentially
conceded that this was false accusation.
                  REDDING v. SAFFORD USD #1                12873
search a student who merely acts in a way that creates a rea-
sonable suspicion that the student has violated some regula-
tion or law.” (emphasis in original)). Under the school’s
reasoning, it is difficult to see how any student who was iden-
tified by Marissa would be safe from a strip search by school
officials.

   In order to justify such an invasive procedure, school offi-
cials must be required to show more than the circumstances
presented in this case. See Cornfield, 991 F.3d at 1321 (“As
the intrusiveness of the search of a student intensifies, so too
does the standard of Fourth Amendment reasonableness.”).
Strip searches are among the most intrusive searches. The
Seventh Circuit has described strip searches as “demeaning,”
“dehumanizing,” and “terrifying.” Mary Beth G. v. City of
Chicago, 723 F.2d 1263, 1272 (7th Cir. 1983). The Tenth Cir-
cuit has called them “terrifying.” Chapman v. Nichols, 989
F.2d 393, 396 (10th Cir. 1993). The Eighth Circuit has called
them “humiliating.” Hunter v. Auger, 672 F.2d 668, 674 (8th
Cir. 1982). Strip searches of children pose special concerns.
Cornfield, 991 F.3d at 1321 (“no one would seriously dispute
that a nude search of a child is traumatic”); Beard v. Whit-
more Lake Sch. Dist., 402 F.3d 598, 604 (6th Cir. 2005)
(“Students of course have a significant privacy interest in
their unclothed bodies.”). In addition, we must be aware of
the fact that the potential for humiliation is particularly acute
for a thirteen-year-old girl. See Calabretta, 189 F.3d at 819;
Cornfield, 991 F.3d at 1321 n.1 (“As children go through
puberty, they become more conscious of their bodies and self-
conscious about them. Consequently, the potential for a
search to cause embarrassment and humiliation increases as
children grow older.”); Eddings v. Oklahoma, 455 U.S. 104,
115 (1982) (“youth . . . is a . . . condition of life when a per-
son may be most susceptible . . . to psychological damage”).

   Even assuming that the search was justified at its inception,
it is clear that the search performed by school officials was
not reasonable in scope as secondarily required by T.L.O. I
12874             REDDING v. SAFFORD USD #1
again agree with majority that the correct standard is whether
“the measures adopted are reasonably related to the objectives
of the search and not excessively intrusive in light of the age
and sex of the student and the nature of the infraction.” T.L.O.
469 U.S. at 341-42. I disagree, however, with the assertion
that the search of Savana’s person was reasonable in scope.
It was unreasonable to force Savana, a thirteen-year-old girl,
to expose her breasts and pubic area to school officials. It was
unreasonable not to call Savana’s mother during the two and
a half hours she was detained. It was unreasonable, given that
officials had no evidence that alternative methods of conceal-
ment were employed, to probe further than her backpack and
outer pockets.

    The school makes much of the fact that Savana was not
asked to remove her bra and underwear. School officials
asked Savana to pull out her bra band to the side and shake
it, which exposed her breasts. They also asked Savana to pull
her underwear elastic and shake it and pull out and shake the
crotch of her underwear, which exposed her pubic area. Under
these circumstances, it is difficult to see how the fact that
school officials did not completely undress her is of any con-
stitutional significance. Indeed, perhaps the most alarming
aspect of the school’s position is that the school officials seem
to believe that strip searching of students should be consid-
ered a routine matter. Marissa was strip searched for ibu-
profen (and nothing was found) prior to the strip search of
Savana. When Savana’s mother complained about the search
the next day, she was told by the principal that there was no
problem “because we didn’t find anything.”

   The school also relies on the significant interest school offi-
cials have in safeguarding the health of their students and
enforcing their anti-drug policy. No one doubts the value of
protecting young students from the dangers of illicit drug use.
But ibuprofen, aspirin, and acetaminophen do not, shall we
say, usually spring immediately to mind when we consider
illegal drug trafficking operations in our schools. In any case,
                  REDDING v. SAFFORD USD #1               12875
the societal interest in discouraging illegal drug use does not
obviate our duty to find some meaningful connection to these
dangers and the student who is to be deprived of her dignity.
To the contrary, T.L.O. requires school officials to undertake
reasonable, commensurate action in response. This common
sense requirement allows parents to rest assured that their
children will not be stripped and searched without their
knowledge or participation for allegedly giving another stu-
dent the equivalent of two Advils.

   The conclusion that a strip search of a child may be consti-
tutionally justified on the basis of uncorroborated rumor
directly conflicts with the Second Circuit’s contrary conclu-
sion in Phaneuf v. Fraikin. In Phaneuf, the Second Circuit
held that the student’s Fourth Amendment rights had been
violated by an unreasonable search by school officials. School
officials had received a student tip that eighteen-year-old
Phaneuf planned to hide marijuana “down her pants.” 488
F.3d at 593. When confronted by school officials, Phaneuf
denied possessing marijuana. Id. Officials searched Phaneuf’s
purse and found cigarettes and a lighter — in violation of
school policy. Id. at 594. Phaneuf’s mother was then called,
who conducted a strip search of Phaneuf behind a closed cur-
tain. Even with Phaneuf’s mother present, and behind a closed
curtain, the Second Circuit found the search to be unreason-
able, holding that (1) officials were required to “investigate,
corroborate, or otherwise substantiate” the student tip, (2)
Phaneuf’s non-drug disciplinary history could not support a
strip search, (3) “suspicious” denial of possession of contra-
band also cannot support a strip search, and (4) the connection
between tobacco possession and drug possession is far too
attenuated to justify a strip search. Id. at 597-600. Savana not
only had no history of drug abuse, but was an honor student
with no disciplinary trouble whatsoever. In addition, unlike in
Phaneuf, school officials had no cause to believe that Savana
was hiding anything in her clothing. More to the point, the
only connection between Savana and an impending pill distri-
bution — aside from Marissa’s unsubstantiated tip — was
12876             REDDING v. SAFFORD USD #1
possession of the planner containing cigarettes in violation of
school policy.

   Certainly, some strip searches have been upheld under cir-
cumstances far different from the one at bar. See, e.g., Corn-
field, 991 F.2d at 1322 (justifying a search where the student,
an enrollee in a behavioral disorder program and a drop-out
from a drug rehabilitation program, had an unusual “bulge” in
the crotch area of his pants, had previously informed officials
that he had “crotched” drugs during a police raid, and was
known to have possessed drugs while on school grounds);
Williams, 936 F.2d at 882-83 (justifying a search when offi-
cials had (1) statements from other students witnessing the
plaintiff actually using the drug, (2) a report from a teacher
that the student had written notes about using drugs, (3)
received reports from the plaintiff’s parent that she was using
drugs, (4) a report from a student the day of the search that
the plaintiff had drugs on her in a small glass vial.). These
cases are quite distinguishable from the case at bar. Indeed, no
federal case to examine the question extends official discre-
tion as far as today’s holding.

   The school’s strip search of Savana Redding violated the
Fourth Amendment. To hold otherwise would be to conclude
that her constitutional rights did, in fact, disappear at the
schoolhouse gate. I would reverse the judgment of the district
court.